          Case 1:18-cv-06525-RA-SN Document 81 Filed 05/20/20 Page 1 of 8




                                                                     5/ 2 0/ 2 0 2 0
                                                                     5/20/2020




S e cr et ar y, D e p art m e nt of t h e Ar m y
Case 1:18-cv-06525-RA-SN Document 81 Filed 05/20/20 Page 2 of 8
Case 1:18-cv-06525-RA-SN Document 81 Filed 05/20/20 Page 3 of 8
Case 1:18-cv-06525-RA-SN Document 81 Filed 05/20/20 Page 4 of 8
Case 1:18-cv-06525-RA-SN Document 81 Filed 05/20/20 Page 5 of 8
Case 1:18-cv-06525-RA-SN Document 81 Filed 05/20/20 Page 6 of 8
            Case 1:18-cv-06525-RA-SN Document 81 Filed 05/20/20 Page 7 of 8




SO
S O ORDERED.
    O R D E R E D.




Dated:
D at e d:    May
             M a y 20,
                   2 0, 2020
                         2020
            New
            N e w York,
                   Y or k, New
                           N e w York
                                 Y or k
          Case 1:18-cv-06525-RA-SN Document 81 Filed 05/20/20 Page 8 of 8




S e cr et ar y, D e p art m e nt of t h e Ar m y




                       W all a c e v. M c C art h y
